 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10    ISMAEL L. PADILLA,                                Case No. 1:18-cv-01427-AWI-JDP
11                         Plaintiff,                   ORDER ON FINDINGS AND
                                                        RECOMMENDATION AND REQUIRING
12           v.                                         PAYMENT OF FILING FEE
13    DAVIS, et al.,                                    ECF Nos. 4, 5
14                         Defendant.
15

16          Plaintiff Ismael L. Padilla is a state prisoner proceeding without counsel in this civil rights

17   action brought under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

18   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On October 24, 2018, the Magistrate Judge issued findings and recommendations that

20   plaintiff’s in forma pauperis application, (ECF No. 4), be denied. (ECF No. 5.) Plaintiff was

21   given fourteen days to object to the findings and recommendations, but he filed none.

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

23   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

24   Court finds the findings and recommendations (ECF No. 5) to be supported by the record and by

25   proper analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The findings and recommendations issued on October 24, 2018 (ECF No. 5) are

28                adopted in full;
                                                        1
 1         2. Plaintiff’s in forma pauperis application (ECF No. 4) is denied;

 2         3. Plaintiff is required to pay the $400 filing fee in full within twenty-one days of this

 3            order; and

 4         4. If plaintiff fails to pay the $400 filing fee in full within twenty-one days of this order,

 5            all pending motions will be terminated and this action will be dismissed without

 6            prejudice and without further notice.

 7
     IT IS SO ORDERED.
 8

 9   Dated: April 2, 2019
                                                 SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
